DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/12/2022 has been entered. Applicant’s amendments to the Claims have overcome each and every 112(a) and 112(b) rejections previously set forth in the Non-Final Office Action mailed 1/12/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Jones on 6/3/2022.

The application has been amended as follows: 
IN THE CLAIMS:
Regarding claim 6, line 1, the limitation “claim 3” has been amended to recite “claim 21”.
Regarding claim 21, line 16, the limitation “coupled” has been amended to recite “couplable”.

Allowable Subject Matter
Claims 6, 7, 9-12, 14-16, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including an apparatus, comprising a hollow fiber, a fluid reservoir, an electrode, an electrode compartment, a support rod, a counter-electrode electrically couplable to the target tissue in combination with other claimed limitations of claim 12. 
The closest prior art for an apparatus is Pang et al. (US 2009/0306594 A1) as discussed in Non-Final Rejection mailed on 1/12/2022 including a fluid reservoir, an electrode, an electrode compartment but is silent regarding a hollow fiber, a support rod, a counter-electrode electrically couplable to the target tissue.
Deniega et al. (US 6,350,253) discloses the closest prior art for a hollow fiber, a support rod but is silent regarding a counter-electrode electrically couplable to the target tissue. 
Claims 14-16 and 20 being dependent on claim 12 is also allowed.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including an apparatus comprising a vial, a separator, an electrode having a terminus situated in the electrode compartment, a catheter, a counter electrode electrically couplable to the tissue in combination with other claimed limitations of claim 21. 
The closest prior art for an apparatus is Battista et al. (US 3,115,280) as discussed in Non-Final Rejection mailed on 1/12/2022 including a vial, a separator, an electrode having a terminus situated in the electrode compartment, a catheter but is silent regarding a counter electrode electrically couplable to the tissue.
Claims 6, 7 and 9-11 being dependent on claim 21 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 5/12/2022, with respect to claims 12 and 21 have been fully considered and are persuasive.  The rejection of claims 12 and 21 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783